Citation Nr: 1722522	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, bronchitis, and pulmonary hypertension.



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including service in the Republic of Vietnam from April 1968 to April 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2013 decision, the Board denied the Veteran's claim of service connection for service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease COPD, asthma, and bronchitis and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a June 2014 Order, the Court granted the motion, vacated the March 2013 Board decision, and remanded the case to the Board for further appellate review.

In March 2011 and October 2014, the Board remanded this case for further development.

In an October 2015 decision, the Board denied the Veteran's claim of service connection for service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease COPD, asthma, and bronchitis and he appealed the decision to the Court.  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a JMR.  In a February 2017 Order, the Court granted the motion, vacated the October 2015 Board decision, and remanded the case to the Board for further appellate review.

Consistent with the JMR findings, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  The United States Court of Appeals for Veterans Claims (Court) has determined that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of Clemons and the other diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts he has a lung disorder due to environmental exposures in service.  As the Veteran served in Vietnam, he Veteran is presumed to have been exposed to herbicides.  Additionally, the Board accepts his assertions that he was exposed to gun smoke as consistent with the nature of his service.  The remaining question is whether the Veteran's has a current diagnosis related to his military service, to include exposure to herbicides and gun smoke. 

In a February 2017 JMR, the parties agreed that the Board inadequately addressed all lung disorders of record.  Specifically, the Board failed to address whether the Veteran has a current diagnosis of pulmonary hypertension, and, if so, whether that diagnosis is related to his military service, to include exposure to herbicides and gun smoke.  

Reviewing the medical evidence of record, it is unclear whether the Veteran has a diagnosis of pulmonary hypertension.  A January 2003 private treatment note stated increased pulmonary artery size is likely related to the severe obstructive lung disease as well as his borderline oxygenation.  A February 2011 VA treatment note indicates the enlarged main pulmonary arteries could be due to underlying pulmonary arterial hypertension.  The December 2014 determined that neither the lay statements nor the medical evidence supports the presence of a chronic bronchitis or other chronic lung condition of onset prior to, during, or proximate to, military service.  The examiner noted the Veteran's many-year history of cigarette use is most likely responsible for his chronic lung condition, rather than is his one-year history of exposure to gunpowder residue.  Although the examiner went on to specifically discuss chronic bronchitis, COPD, and asthma, the examiner did not address whether the Veteran has pulmonary hypertension.  As such, the Board finds another VA examination is necessary to determine whether the Veteran has pulmonary hypertension, and, if so, whether that diagnosis is related to his military service, to include exposure to herbicides and gun smoke.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from April 2015 to the present.

2.  Thereafter, arrange for an appropriate VA examination for the purpose of determining whether the Veteran has pulmonary hypertension resulting from disease or injury incurred during active military service.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the paper and electronic claims files, the VA examiner is specifically requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed pulmonary hypertension had its onset during active duty, or whether such disability is otherwise related to disease or injury which occurred during service.  Specifically, the Veteran is presumed by law to have been exposed to herbicides such as Agent Orange during service.  In addition he was likely exposed to gunpowder residue.  The opinion should address whether any of the Veteran's current lung disabilities are at least as likely as not related to any such exposures. 

If the examiner cannot provide an opinion without resorting to mere speculation, as to any aspect, such should be stated with a supporting explanation.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and any appointed representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




